Exhibit 99.2 BILLGUARD, INC. 2 BILLGUARD, INC. 2 TABLE OF CONTENTS Page REPORT OF INDEPENDENT AUDITORS 2-3 CONSOLIDATED FINANCIAL STATEMENTS - IN U.S. DOLLARS ($): Balance sheets 4 Statements of operations 5 Statements of stockholders' equity (capital deficiency) 6 Statements of cash flows 7 Notes to financial statements 8-19 INDEPENDENT AUDITOR'S REPORT To the Stockholders of BILLGUARD, INC. We have audited the accompanying consolidated financial statements of BillGuard, Inc. and its subsidiary (the "company"), which comprise the consolidated balance sheets as of December 31, 2014 and 2013 and the related consolidated statements of operations, stockholders' equity (capital deficiency) and cash flows for the years then ended. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of the consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on the consolidated financial statements based on our audits.We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.In making those risk assessments, we consider internal control relevant to the Company's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control. Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements.We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of BillGuard, Inc. and its subsidiary as of December 31, 2014 and 2013, and the consolidated results of their operations, and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv 6812508, Israel, P.O Box 50005 Tel-Aviv 6150001Telephone: +972 -3- 7954555, Fax:+972 -3- 7954556, www.pwc.com/il Emphasis of Matter The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1c to the financial statements, the Company has incurred losses since inception and has negative cash flow from operations. These factors raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Kesselman & Kesselman Kesselman & Kesselman Tel-Aviv, Israel Certified Public Accountants (Isr.) December 17, 2015 A member firm of PricewaterhouseCoopers International Limited BILLGUARD, INC.
